NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 12 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


MICHAEL ANTHONY NELSON,                          No. 13-17292

             Petitioner - Appellant,             D.C. No. 3:12-cv-05308-EMC

   v.
                                                 MEMORANDUM*
RANDY L. TEWS,

             Respondent - Appellee.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                            Submitted December 5, 2014**

Before:       HAWKINS, McKEOWN, and FRIEDLAND, Circuit Judges.

        Michael Anthony Nelson appeals pro se from the district court’s judgment

dismissing his 28 U.S.C. § 2241 habeas corpus petition as moot. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the dismissal of a section

2241 petition, see Alaimalo v. United States, 645 F.3d 1042, 1047 (9th Cir. 2011),

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      Nelson contends that the Bureau of Prisons (“BOP”) violated federal law by

categorically denying his request to be placed in a Residential Reentry Center

(“RRC”) based on Nelson’s status as a “holdover” inmate, rather than making an

individualized determination under 18 U.S.C. § 3624(c). The district court did not

err by concluding that this claim was moot and dismissing the petition. Nelson’s

sentence terminated while his case was pending and, contrary to his contention, his

claim is not “capable of repetition, yet evading review” because he has not

demonstrated a reasonable expectation that he will again be classified as a

“holdover” inmate and subjected to the BOP’s alleged categorical denial of his

request for RRC placement. See Dilley v. Gunn, 64 F.3d 1365, 1368-69 (9th Cir.

1995).

      We grant Nelson’s motion to supplement the record with the exhibit attached

to his motion, but reject his claim that the exhibit demonstrates that Nelson has a

pending federal warrant that could place him in “holdover” status.

      AFFIRMED.




                                              2                               13-17292